Citation Nr: 1547699	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-17 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent from April 19, 2012 to August 2, 2014 for ulcerative colitis with complications of anemia, and prednisone induced diabetes, hypertension, thyroid disturbance and skin involvement.

2.  Entitlement to an increased disability rating for mood disorder with depressive features and post-traumatic traits.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from January 2004 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

With respect to the service-connected ulcerative colitis rating claim on appeal, based on VA medical records of hospital treatment beginning April 19, 2012, a May 2012 rating decision continued a 30 percent disability rating for service-connected ulcerative colitis.  The Veteran perfected an appeal from that decision as to the denial of increase in rating.

During the pendency of that appeal, the RO issued an April 2014 rating decision that granted service connection for anemia associated with ulcerative colitis, effective from April 20, 2012, and assigned this a separate disability rating of zero percent.  Thereafter, in August 2014 the Veteran submitted a notice of disagreement from that rating decision as to anemia with respect to effective date of award of increase and evaluation of disability, seeking "maximum benefit."   

In a September 2014 rating decision, the RO increased the disability rating from 30 to 100 percent effective August 3, 2014, for the ulcerative colitis disability, identified in the decision as ulcerative colitis with complications of anemia, and prednisone induced diabetes, hypertension, thyroid disturbance and skin involvement.  In a corresponding supplemental statement of the case issued in September 2014, the RO continued the denial of a rating in excess of 30 percent prior to August 3, 2014.  

The service-connected ulcerative colitis with complications of anemia, and prednisone induced diabetes, hypertension, thyroid disturbance and skin involvement, has been granted a 100 percent rating from August 3, 2014, which is a full grant of the Veteran's claim from that date.  Therefore, the appeal as to the period since August 3, 2014 is no longer before the Board on appeal.

As the anemia associated with ulcerative colitis is a component part of the service-connected ulcerative colitis disability, the claim for increase in rating from the date of claim, April 19, 2012, to August 2, 2014 remains the claim on appeal.

With respect to the psychiatric disability rating claim, following a claim for increase for his service connected posttraumatic stress disorder (PTSD) with depressive disorder submitted by the Veteran May 15, 2012, an October 2012 rating decision proposed to sever service connection for the disability.  Then in a January 2013 rating decision the RO severed service connection for PTSD with depressive disorder, effective March 31, 2013.  In April 2013, the Veteran filed a notice of disagreement from that decision as to the severance.  

In an April 2014 rating decision, the RO restored service connection and changed the service-connected diagnosis to mood disorder with depressive features and post traumatic traits; reassigning a 30 percent rating prior to May 15, 2012; and assigning a 50 percent rating since May 15, 2012.  Thereafter, the Veteran submitted a timely notice of disagreement in August 2014 with this new decision, thereby initiating an appeal as to the assigned disability ratings.  That issue has been added to the appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to an increased disability rating for mood disorder with depressive features and post-traumatic traits, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

For the entire period of appeal from April 19, 2012 to August 2, 2014, the Veteran's ulcerative colitis with complications of anemia, and prednisone induced diabetes, hypertension, thyroid disturbance and skin involvement, is manifested by constant abdominal pain, nausea, diarrhea, weight loss, frequent severe flare-ups; and is productive of pronounced symptoms resulting in marked malnutrition, anemia, and general debility of the Veteran. 
CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation of 100 percent for ulcerative colitis with complications of anemia, and prednisone induced diabetes, hypertension, thyroid disturbance and skin involvement, are met for the entire period of appeal from April 19, 2012 to August 2, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 7323 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Law

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2015).  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2015).  

The Veteran's service-connected ulcerative colitis with complications of anemia, and prednisone induced diabetes, hypertension, thyroid disturbance and skin involvement, is evaluated under provisions of the rating schedule pertaining to the digestive system.  See C.F.R. § 4.114.

For purposes of evaluating digestive system conditions under C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. §4.14.  Ulcerative colitis and Crohn's disease are two such closely related inflammatory bowel diseases of the digestive system.  See Dorland's Illustrated Medical Dictionary 384, 531, 536 (32nd ed. 2012).

Ratings under 38 C.F.R. § 4.114, Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

The Veteran's service-connected ulcerative colitis with complications of anemia, and prednisone induced diabetes, hypertension, thyroid disturbance and skin involvement, has been evaluated as 30 percent disabling throughout the appeal period on appeal from April 19, 2012 to August 2, 2014, under Diagnostic Code 7323.  

Under Diagnostic Codes 7323, ulcerative colitis is assigned a 30 percent rating for moderately severe symptoms, with frequent exacerbations.  A 60 percent rating is assigned for severe symptoms, with numerous attacks a year and malnutrition, and the health only fair during remissions.  A 100 percent rating is assigned for pronounced symptoms resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic Codes 7323.

Evidence

VA hospital treatment records show that on April 19, 2012 the Veteran arrived by stretcher and was admitted for treatment of his ulcerative colitis.  He reported experiencing diarrhea and bloody stool.  He reported he had bowel elimination problems, with loose, bloody, frequent stools, with a normal bowel pattern of 10 times per day.  He reported a history of worsening diarrhea over the past two weeks.  

The report contains a list of past medical history that includes abdominal pain; diarrhea; dysphagia; and ulcerative colitis, diagnosed in 2007.  On screening, the treatment report contains findings that the Veteran had had an unintentional weight loss greater than 10 pounds in the past month.  The Veteran's mother stated that the Veteran had lost about 20 pounds in the past one month.  The Veteran's vital signs included weight of 115 pounds.  The Veteran reported an abdominal pain intensity of 8 on a scale of 10, which was continuous for the past one month. 

April 2012 VA hospital treatment reports contain assessments, including involuntary weight loss with etiology related to diarrhea; abdominal pain with BBM (brush-border membrane) likely secondary to ulcerative colitis; recurrent diarrhea; dysphagia; gastroesophageal reflux disease; iron deficiency anemia; and deep vein thrombosis/gastrointestinal prophylaxis.

During a July 2012 VA examination for intestinal conditions, the examiner noted the Veteran was diagnosed with ulcerative colitis, with a date of diagnosis in March 2008 while he was in service in Kuwait.  The Veteran was initially treated with prednisone, and then mesalamine.  The examiner recorded that the Veteran's ulcerative colitis required continuous medication for control, which continued to be medication of mesalamine.  He had not had surgical treatment for any intestinal condition.
  
The July 2012 VA examination report records that the associated symptoms consisted of diarrhea, involving loose stools (not watery) 8 to 12 times per day; and more or less constant abdominal distress.  The Veteran also had episodes of exacerbations of the condition, with flares of ulcerative colitis resulting in 20 to 25 bowel movements per day, which are watery and non-formed.  This is associated with abdominal cramps and pain.  

The examiner recorded that the Veteran had weight loss attributable to the condition; with a current weight of 110 pounds, compared to his baseline weight of 160 pounds.  But the examiner recorded that the Veteran did not have malnutrition, serious complications, or other general health effects attributable to the intestinal condition.  The Veteran did not have a benign or malignant neoplasm or metastases related to the colitis.  The examiner also recorded that other symptoms included lower abdominal tenderness to moderate palpation.  The report noted laboratory testing for complete blood count showed the following findings: hemoglobin, 11.4; hematocrit, 36; white blood cell count, 9,900; and platelets, 653,000.  

The examiner opined that the functional impact of the Veteran's ulcerative colitis resulted in the Veteran not working for one year due to having so much diarrhea that he cannot remain on the job.  The examiner remarked that the Veteran's ulcerative colitis remains active as manifested by the frequency of diarrhea between exacerbations, his persistent anemia, and his elevated platelet count.  The examiner noted that elevation of platelet count often reflects active inflammation; and that the Veteran's anemia is due to the active disease, and is a combination of bone marrow suppression from inflammation and chronic gastrointestinal bleeding.

VA progress notes later in July 2012 show that the Veteran reported a weight loss of 51 pounds over four years to a current weight of 110 pounds.  He reported having frequent diarrhea and heartburn.  In February 2013, the Veteran was seen in a VA emergency department and reported complaints of continuous aching abdominal pain, with multiple episodes of diarrhea for months and presently worsening.  He reported he was having 15 to 20 stools daily, occasionally streaked with blood.  He was losing weight.  After examination, the impression was diarrhea, abdominal pain, history of ulcerative colitis. 

VA treatment records in 2013 and 2014 show multiple flares, and that the Veteran has required steroids including prednisone to treat his ulcerative colitis.  Symptoms included mucous in stools, sweat at times, crampy abdominal pain, and blood in stools.  The Veteran has reported complaints of flares with his ulcerative colitis; and of negative affects to his mood and physical condition from steroids taken for the colitis.  Findings included possible enlarged thyroid/thyromegaly on examination; weight loss; and anemia, likely iron deficiency.

The report of VA hospitalization in early August 2014 shows that the Veteran was treated for swelling and blistering of the left hand and left chest walls.  The report's discharge diagnosis includes hypertension, glucose intolerance likely secondary to steroids, and anemia-iron deficiency.  A colon biopsy at that time showed changes consistent with Crohn's disease.  A skin pathology report includes a diagnosis of lesion bullous, hand left dorsum, punch biopsy; and lesion, chest left below nipple, biopsy punch.

The report of an August 2014 VA examination records that the Veteran has been diagnosed with ulcerative colitis that requires continuous medication to control the condition.  The Veteran reported he had more or less constant abdominal distress.  

The examiner found that the Veteran had associated weight loss with a current weight of 145 pounds compared to the Veteran's baseline weight of 165 pounds.  The examiner found that the Veteran had malnutrition, serious complications due to prednisone given for ulcerative colitis, such as diabetes mellitus, hypertension, swelling face, thyroid disturbance, skin blisters and striae, and iron deficiency anemia requiring iron daily.

The report noted laboratory testing for complete blood count in August 2014 showed the following findings: hemoglobin, 12.6; hematocrit, 37.7; white blood cell count, 13,400; and platelets, 269.  A colonoscopy and biopsy showed Crohn's disease.  The examiner opined that the Veteran's daily diarrhea and the rate of times of the diarrhea precluded him from holding a job, and he had not worked since 2009.

Analysis

Review of the clinical findings throughout the appeal period from April 19, 2012 to August 2, 2014 reflect fairly consistent symptoms, which are also consistent with findings as of August 3, 2015.  The clinical findings during this entire period show that the symptoms of the service-connected ulcerative colitis and associated complications of anemia, hypertension, thyroid disturbance, and skin involvement, are productive of pronounced symptoms resulting in marked malnutrition, anemia, and general debility.  

Throughout the period from April 19, 2012 to August 2, 2014 the shows marked malnutrition as manifested by the Veteran's clearly noticeable weight loss due to his colitis disability during this period.  As discussed above, the evidence also shows pronounced symptoms of anemia throughout the period in question.  Additionally, the evidence shows a general debility of the Veteran as a result of the ulcerative colitis and associated complications of anemia, hypertension, thyroid disturbance, and skin involvement.  As reflected in remarks of the VA examiners at the two examinations discussed above, during the period from April 19, 2012 to August 2, 2014, the Veteran's colitis condition precluded him from work.

Based on the foregoing, a 100 percent disability rating is warranted for the Veteran's service-connected ulcerative colitis and associated complications of anemia, hypertension, thyroid disturbance, and skin involvement, throughout the period from April 19, 2012 to August 2, 2014.  As this is the highest rating allowable and effective for the entire rating period, this award represents a full grants of benefits sought for this issue.


ORDER

A 100 percent rating from April 19, 2012 to August 2, 2014 for ulcerative colitis and associated complications of anemia, hypertension, thyroid disturbance, and skin involvement, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

In an April 2014 rating decision the RO restored service connection for the Veteran's mood disorder with depressive features and post-traumatic traits, reassigning a 30 percent rating prior to May 15, 2012; and assigning a 50 percent rating since May 15, 2012.  Thereafter, the Veteran submitted a timely notice of disagreement in August 2014, thereby initiating an appeal as to the assigned disability ratings.  Because the RO has not yet issued a statement of the case on this claim, remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this issue is REMANDED for the following action:

Issue to the Veteran a statement of the case on his claim for entitlement to an increased disability rating for mood disorder with depressive features and post-traumatic traits, prior to and since May 15, 2012, so that he may have the opportunity to complete an appeal on this issue by filing a timely substantive appeal.  An issue should only be returned to the Board if a timely substantive appeal is filed.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


